 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
10    AKHTAR ZAHEDI,                                No. 2:19-cv-00456-MCE-AC
11                         Plaintiff,
12            v.                                    ORDER
13    UNITED STATES OF AMERICA,
      PIONEER CREDIT RECOVERY, INC.,
14    and DOES 1 through 50, inclusive,
15                         Defendants.
16

17           Presently before the Court’ is the United States’ Motion to Dismiss this matter on

18   ground under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). ECF No. 7. On

19   July 11, 2019, Plaintiff filed a Statement of Non-Opposition (ECF No. 13) to said Motion.

20   Given that non-opposition, and good cause appearing, Defendant United States’ Motion

21   (ECF No. 7) is GRANTED. The United States is accordingly terminated as a Defendant

22   to this litigation.

23                   IT IS SO ORDERED.

24   Dated: July 23, 2019

25
26
27
28
                                                   1
